Walton, J.
This is an action of assumpsit to recover damages for an alleged breach of contract. The plaintiff says that the defendant agreed to sell him a certain lot of land for $3000, and then refused to fulfil his agreement.
The case shows that the plaintiff wrote to the defendant inquiring the price of the land, and that the defendant answered that his price was $3000 cash. If such an answer can be fairly construed into a proposition to sell the land for that price, it was a proposition which could be accepted only by an actual tender of the price. An offer to sell for cash can never be accepted so as to create a legal obligation *514on the part of the owner to sell, unless the acceptance is accompanied by a tender of the price. Until this is done the owner may withdraw his offer without rendering himself liable for a breach of contract.
In this case the plaintiff wrote the defendant that he would take the land at the price named, but he never tendered the money. He informed the defendant that he might send a deed of the land to a person named and the money should be ready for him, but this was not an acceptance of the defendant’s offer. It was a new proposition containing conditions different from those implied in the defendant’s offer.
The defendant’s offer not being accepted, he had a legal right to withdraw it, and in so doing was not guilty of any breach of contract, for no contract had in fact been concluded-between the parties. Judgment for defendant.
Appleton, C. J., Kent, Dickerson, Barrows and Danforth, JJ., concurred.